Southern District

Federal Defenders 300 Quarropas Street, Room 260
OF NEW YORK, INC. White Plains, N.Y. 10601-4150

Tel: (914) 428-7124 Fax: (914) 997-6872

 

     
    

David E. Patton

Executive Director
and Attorney-in-Chief

Susanne Brody

APPLICATION GRANTS (NV. PAM

Te aT Ty T

Vincent L. Briccetti, U.S.D.J._
BY ECF AND EMAIL Dated: ~ (4124
The Honorable Vincent L. Briccetti White Plains, NY

A
United States District Court Judge MM S. Bre bag pars Cu ele”
Southern District of New Yo!
ly tale Com ts (not videv)

300 Quaroppas Street
White Plains, New York 1060 ee

April 9, 2021

 
    

   

     

   
 

 

  
   
   

United States v. Gustavo Vila
Cr. 00495(VB)

Dear Judge Briccetti:

This letter is written in advance of the in court sentencing of Mr. Gustavo Vila currently
scheduled for Monday, April 19, 2021 at 9:00 a.m. I respectfully request that the Court allow my
colleague, Benjamin Gold, AFD, to stand with Mr. Vila and allow me to participate in the
sentencing by video conference. I have spoken to Mr. Vila regarding this request and he
understands why this request is being made and consents to proceed in court with my colleague.
Your kind consideration of this request is most appreciated.

Respectfully submitted,

Qucanne Pro,
Susanne Brody, Esq'

cc: Sarah Kushner, A.U.S.A.
Mr. Gustavo Vila

 

ee
